Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-5 are pending, claims 1 and 3 are amended, and claim 5 is new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A mixing  in claim 1 line 10.
A merging part in claim 1 line 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure/equivalents thereof for both the mixing part and the merging part. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a ring shape” in line 5, this is double inclusion of the “a ring shape” claimed in line 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP2005152853A) in view of Kinoshita (U.S. 2008/0305420).
With respect to claims 1 and 3, Takao discloses a coating device (figure 1, see below annotated figure) comprising:
a rotary atomizing head (figure 1, #2, see below annotated figure) including a cylindrical rotary part (figure 1, outer tube 8) which rotates while being applied with a high voltage (figure 1, the voltage applied to #2 to allow it to rotate) to charge and atomize a mixed liquid agent (translation: page 1, lines 1-5, as the rotary atomizing head atomizes the mixed fluids noted, paragraph 0015, coming from tubes 
a supply pipe (figure 1, inner tube 9) including
a first supply pipe (figure 1,12b) including a distal end part (being the length of pipe downwards away from the outlet) which supplies the first liquid agent; a second supply pipe (figure 1, # 12a) which supplies the second liquid agent; 
a mixing part (figure 1, the conduit which surrounds 12a and 12b and the space they flow into; see below annotated figure) which merges the first supply with the second supply pipe (figure 1, merging of 12a and 12b, and specifically the fluid from them, occurs in the noted mixing part) and causes the first liquid agent and the second liquid agent to be mixed (figure 1, the mixing of the material from # 12a and #12b as they enter the area of 6in prior to #15); and
a liquid mixture supply pipe (figure 1, the supply pipe surrounding #15; see below annotated figures) which is disposed between the mixing part (figure 1, the part surrounding 12a/12b, see below annotated figure) and the rotary atomizing head (figure 1, #2) and supplies the mixed liquid agent to the rotary atomizing head (figure 1, the conduit surrounding #15 supplying the mixture from 12b/12a to #2), 
wherein the mixing part includes:
an outer pipe part (figure 1, the outer pipe part which itself surround 12a/12b) which is formed to surround an outer periphery of the distal end part of the first supply pipe (as the distal end being the bottom section, the proximal end being the outlet itself, with the rest of the pipe being distal to that) on the side of the liquid mixture supply pipe of the first supply pipe (1, as the outer pipe part surrounds the first supply pipe at its outer periphery and at its side, thus surround the end of the pipe itself) and wherein the outer pipe part is connected to the second supply pipe (figure 1, the outer pipe is connected via #7 to the noted second supply pipe), and

wherein the first liquid agent is a main agent (hardening agent) and the second liquid agent is a curing agent (resin). 
However, Takao fails to disclose the first supply pipe is coaxial to the rotation axis and the second supply pipe is inclined with respect to the rotation axis or that the first liquid agent is a main agent and the second liquid agent is a curing agent (disclosing the first liquid as the hardening agent and the second liquid as the resin). 
Kinoshita, figure 10, discloses a central supply of fluid is centered in the spray head and centered with the torqueing member where as a second fluid is applied and mixed is applied inclined to the central axis. Such mixing allowing for a uniformity in the coating (paragraph 0030), and allows for homogeneous mixtures to occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a centered fluid conduit and an angled fluid conduit as disclosed by Kinoshita into the structure of Takao to allow for improved mixing and uniformity in the mixture of the two flowing components. Furthermore it would have been obvious to utilize the central fluid pipe of 
With respect to claim 2 and 4, Takao discloses a mixing member (figure 1, #15) that is disposed inside the liquid mixture supply pipe (figure 1 and above annotated figure), includes a plurality of torsion elements (figure 1, each box of #15 being a torsion element), and further mixes the mixed liquid agent flowing in the liquid mixture supply pipe (paragraph 0018 and 0021).
	With respect to claim 5, Takao as modified above discloses the curing agent passes through an outer pipe part (as the noted hardening agent passes the pipes outlet, noted being rearranged in the above 103) to surround an outer periphery of an end part on the side of the liquid mixture supply pipe of the first supply pipe (as the noted first pipe is downstream of the second pipe, when fluid is thus 
Response to Arguments/Amendments
	The Amendment filed 04/28/2021 has been entered. Currently claims 1-5 are pending, claim 5 is new, and claims 1 and 3 are amended. Applicants amendments to the claims has failed to each and every rejection previously set forth in the Office Action dated (04/28/2021). 
	Applicants first argument is towards the claim interpretation, arguing that because no “means for” is used it cannot be interpreted under 35 U.S.C. 112(f) as there is sufficient structure in the claims, the examiner disagrees the noted mixing part’s structure is in claim 2 and 4, and the merging part is not defined in line 21 of claim 1 as any structure, the examiner suggest to overcome the interpretation claiming a structural element, as best understood the merging part is just the space after the end part but the claim never indicates that it is the area at the end of the pipe. 
	Applicants second argument is that the combined features of Kinoshita into Takao would not combine the two references as the two pipes in Takao are linear/parallel to one another so as to prevent liquid from dropping from contacting undesirably, this is due to their ends opening at different points, angling the conduit as disclosed by Kinoshita would still have the two ends of Takao’s tubes be at different points and thus the main agent supply thin tube 12A is still short, the curing agent supply thin tube 12B is still long in the combination, and the outlets of the respective supply thin tubes 12A and 12B are along the longitudinal direction of the inner flow channel (one is just angled relative to the other to improve mixing of the two fluids) serving as the coating material flow channel. The main agent and the curing agent are opened at different positions. Thereby, even when the supply of the main agent and the curing agent is stopped from the supply thin tubes 12A and 12B, the droplets remaining at the end portions of the tubes do not contact and mix. Applicants further amendments have either been shown, or in respect of the reversal of the curing agent and the main agent have been shown to be obvious (as applicants own specification lacks the criticality stating both conduits can supply either/or of the fluid). Claim 5 has been further rejected, although not indefinite, the wording at the end of the claim appears to be directed at the fluid coming out of the longer conduit and the surfaces of each fluid contacting each other. If this was not the case, the examiner suggest clarifying the claim as to how that is not the case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752